DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 6 is objected to because of the following informalities:  missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) in view of Ikuma et al. “Ikuma” (US 20160261292 A1).  
For claim 1, Ichitsubo discloses a radio frequency module (Abstract, figures 3 and 4), comprising: 
a module board that includes a first principal surface and a second principal surface on opposite sides of the module board (figure 14A/15A); 
a first power amplifier (figure 3, PA 312, [0041]) disposed on the first principal surface and configured to amplify a transmission signal in a first frequency band (figure 14A/15A); 
a second power amplifier (figure 3, PA 314) disposed on the first principal surface and configured to amplify a transmission signal in a second frequency band different from the first frequency band (figure 14A/15A; [0041]); and 
a control circuit disposed on a principal surface and configured to control the first power amplifier and the second power amplifier ([0041], figure 3, controller 310/311). 
Ichitsubo fails to mention the control circuit disposed on the second principal surface.  
  Ikuma discloses a high-frequency module (Abstract, figure 6, [0044]) comprises a module board (figure 6, wiring board 55) that includes a first principal surface and a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ikuma into the art of Ichitsubo as to improve integration compactness and signal isolation. 
For claim 18, Ichitsubo discloses a communication device (Abstract, figures 3 and 4), comprising: an antenna; a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by the antenna (figures 1C, 1E); and 
a radio frequency module (figures 3, 4, 14A, 15A) configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit, wherein the radio frequency module includes a module board that includes a first principal surface and a second principal surface on opposite sides of the module board (figure 14A/15A); 
a first power amplifier ([0041], figure 3, PA 312) disposed on the first principal surface and configured to amplify a transmission signal in a first frequency band; 
a second power amplifier ([0041], figure 3, PA 314) disposed on the first principal surface and configured to amplify a transmission signal in a second frequency band different from the first frequency band (figure 14A/15A; [0041]); and 

Ichitsubo fails to mention the control circuit disposed on the second principal surface.  
  Ikuma discloses a high-frequency module (Abstract, figure 6, [0044]) comprises a module board (figure 6, wiring board 55) that includes a first principal surface and a second principal surface on opposite sides of the module board, a power amplifier (figure 6, [0035], [0038], power amplifier 52 on top of board 55) disposed on the first principal surface; and a control logic circuit, for controlling the power amplifier, disposed on the second principal surface (figure 6, [0028], [0040], the control logic circuit formed on wiring board 70). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ikuma into the art of Ichitsubo as to improve integration compactness and signal isolation. 
For claim 19, Ichitsubo discloses a radio frequency module (Abstract, figures 3 and 4) comprising: 
a module board that includes a first principal surface and a second principal surface on opposite sides of the module board (figures 3, 4, 14A, 15A); 
means for amplifying a transmission signal in a first frequency band ([0041], figure 3, PA 312); 
means for amplifying a transmission signal in a second frequency band ([0041], figure 3, PA 314); 

Ichitsubo fails to mention the control circuit disposed on the second principal surface.  
  Ikuma discloses a high-frequency module (Abstract, figure 6, [0044]) comprises a module board (figure 6, wiring board 55) that includes a first principal surface and a second principal surface on opposite sides of the module board, a power amplifier (figure 6, [0035], [0038], power amplifier 52 on top of board 55) disposed on the first principal surface; and a control logic circuit, for controlling the power amplifier, disposed on the second principal surface (figure 6, [0028], [0040], the control logic circuit formed on wiring board 70). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Ikuma into the art of Ichitsubo as to improve integration compactness and signal isolation. 

2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US 20160261292 A1), further in view of Furutani (US 20110279193 A1).   
For claim 2, Ichitsubo in combination with Ikuma substantially teaches the limitation in claim 1, but fails to mention further comprising: a plurality of external-connection terminals disposed on the second principal surface. 
	This teaching is disclosed by Furutani ([0041], figures 3A and 3B, terminals 14).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Furutani into the art of Ichitsubo as modified by Ikuma as to improve integration compactness and easy mounting.  

8.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US 20160261292 A1) and Furutani (US 20110279193 A1), further in view of Horiuchi et al. “Horiuchi” (US 20040203552 A1).    
For claim 3, Ichitsubo in combination with Ikuma and Furutani substantially teaches the limitation in claim 2, but fails to mention further comprising: a heat-dissipating via-conductor connected to at least one of a ground electrode of the first power amplifier or a ground electrode of the second power amplifier, the heat-dissipating via-conductor extending from the first principal surface to the second principal surface. 
Horiuchi ([0045], [0046], [0051], [0176], [0188], [0191], figures 4 and 6, power amplifier 23a, via-conductors 38, ground terminal 37). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Horiuchi into the art of Ichitsubo as modified by Ikuma and Furutani as to reduce heat for improving signal transfer.   
For claim 4, Ichitsubo in combination with Ikuma, Furutani and Horiuchi substantially teaches the limitation in claim 3, Horiuchi discloses wherein the heat-dissipating via-conductor is connected, on the second principal surface, to an external-connection terminal having a ground potential out of the plurality of external-connection terminals ([0045], [0046], [0051], [0176], [0188], [0191], figures 4 and 6, power amplifier 23a, via-conductors 38, ground terminal 37).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Horiuchi into the art of Ichitsubo as modified by Ikuma, Furutani and Horiuchi as to reduce heat for improving signal transfer.   

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US 20160261292 A1) and Furutani (US 20110279193 A1), further in view of Block et al. “Block” (US 20090093270 A1).     
For claim 5, Ichitsubo in combination with Ikuma and Furutani substantially teaches the limitation in claim 2, but fails to mention further comprising: a low noise 
Block discloses a RF module comprising: a low noise amplifier disposed on the second principal surface, the low noise amplifier being configured to amplify a reception signal (figure 13, LNA; [0116]: disposed above or below on the substrate, [0117]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Ikuma and Furutani for integration compactness and isolation.   

10.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US 20160261292 A1), further in view of Babcock et al. “Babcock” (US 20180226367 A1).   
For claim 7, Ichitsubo in combination with Ikuma substantially teaches the limitation in claim 1, but fails to mention wherein in a plan view of the module board, a footprint of the first power amplifier at least partially overlaps a footprint of the control circuit, and a footprint of the second power amplifier at least partially overlaps the footprint of the control circuit. 
Babcock discloses a radio device comprises a SoC overlaps a FEM (figure 97) disposed on opposite principal surfaces of a board/substrate, the front-end module (FEM) includes at least one power amplifier ([1054]), and the SoC includes a controller ([1050]). 

For claim 20, Ichitsubo in combination with Ikuma substantially teaches the limitation in claim 19, but fails to mention wherein in a plan view of the module board, a footprint of the means for amplifying the transmission signal in the first frequency band at least partially overlaps a footprint of the means for controlling, and a footprint of the means for amplifying the transmission signal in the second frequency band at least partially overlaps the footprint of the means for controlling.   
Babcock discloses a radio device comprises a SoC overlaps a FEM (figure 97) disposed on opposite principal surfaces of a board/substrate, the front-end module (FEM) includes at least one power amplifier ([1054]), and the SoC includes a controller ([1050]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Babcock into the art of Ichitsubo as modified by Ikuma for integration compactness and isolation, in which Fig. 15A and [0052] of Ichitsubo suggest single die includes both power amplifiers on the principal surface.   

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US Gebeyehu et al. “Gebeyehu” (US 20200099348 A1).    
For claim 9, Ichitsubo in combination with Ikuma substantially teaches the limitation in claim 1, but fails to mention further comprising: a first output transformer that includes a first coil and a second coil; and a second output transformer that includes a third coil and a fourth coil, wherein the first power amplifier includes a first amplifying element and a second amplifying element, the second power amplifier includes a third amplifying element and a fourth amplifying element, a first end of the first coil is connected to an output terminal of the first amplifying element, a second end of the first coil is connected to an output terminal of the second amplifying element, a first end of the second coil is connected to an output terminal of the first power amplifier, a first end of the third coil is connected to an output terminal of the third amplifying element, a second end of the third coil is connected to an output terminal of the fourth amplifying element, a first end of the fourth coil is connected to an output terminal of the second power amplifier, the first power amplifier and the first output transformer are included in a first transmission amplifier circuit, and the second power amplifier and the second output transformer are included in a second transmission amplifier circuit. 
Gebeyehu discloses (Abstract, figure 1) a power amplifier (100) comprising a first output transformer (112) that includes a first coil and a second coil; wherein the first power amplifier includes a first amplifying element (108) and a second amplifying element (110), a first end of the first coil is connected to an output terminal of the first amplifying element (108), a second end of the first coil is connected to an output terminal of the second amplifying element (110), a first end (116) of the second coil is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gebeyehu into the art of Ichitsubo as modified by Ikuma as to include the push-pull power amplifier for each of the first and second power amplifiers of Ichitsubo for improving amplification of RF signals.   

12.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US 20160261292 A1) and Gebeyehu et al. “Gebeyehu” (US 20200099348 A1), further in view of Kawakami et al. “Kawakami” (US 20110063028 A1).    
For claim 11, Ichitsubo in combination with Ikuma and Gebeyehu substantially teaches the limitation in claim 9, but fails to mention wherein in a plan view of the module board, a footprint of the first power amplifier and a footprint of the second power amplifier each do not overlap both a footprint of the first output transformer and a footprint of the second output transformer. 
This teaching is disclosed by Kawakami (Abstract, figures 2 and 5, [0054]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Ikuma and Gebeyehu as to integrate the power amplifiers and the transformers for compactness.   

 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Ikuma, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness and isolation.   

13.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Ikuma et al. “Ikuma” (US 20160261292 A1), Gebeyehu et al. “Gebeyehu” (US 20200099348 A1), and Kawakami et al. “Kawakami” (US 20110063028 A1), further in view of Block et al. “Block” (US 20090093270 A1).    
For claim 13, Ichitsubo in combination with Ikuma, Gebeyehu and Kawakami substantially teaches the limitation in claim 11, Kawakami discloses wherein the first output transformer and the second output transformer are disposed on the principal surface, and in the plan view of the module board, no circuit component is disposed in a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Ikuma, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness and isolation.   
Ichitsubo in combination with Ikuma, Gebeyehu and Kawakami fails to mention the transformers are disposed on the second principal surface.  
Block discloses in [0116], [0117], integration above or below on the substrate, and different additional elements can be arranged on the substrate or integrated within the substrate. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Ikuma, Gebeyehu and Kawakami as to integrate the transformers on the second principal surface as an alternative embodiment.   
For claim 14, Ichitsubo in combination with Ikuma, Gebeyehu and Kawakami substantially teaches the limitation in claim 11, but fails to mention wherein the first output transformer and the second output transformer are disposed in the module board between the first principal surface and the second principal surface. 
integrated within the substrate. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Ikuma, Gebeyehu and Kawakami as to integrate the transformers within the substrate as an alternative embodiment.   
For claim 15, Ichitsubo in combination with Ikuma, Gebeyehu, Kawakami and Block substantially teaches the limitation in claim 14, Kawakami discloses wherein in the plan view of the module board, no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the first output transformer, no circuit component is disposed in a region of the second principal surface that overlaps a footprint of the first output transformer, no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the second output transformer, and no circuit component is disposed in a region included of the second principal surface that overlaps the footprint of the second output transformer (Abstract, figures 2 and 5, [0054]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Ikuma, Gebeyehu, Kawakami and Block as to integrate the power amplifiers and the transformers for compactness and isolation.   

Allowable Subject Matter
14.	Claims 6, 8, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
15.	The following is a statement of reasons for the indication of allowable subject matter: none of the references, either alone or in combination, discloses or renders obvious the limitations of claims 6, 8, 10 and 16.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
December 6, 2021
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643